        Case 2:18-cv-01632-MVL-MBN Document 53-1 Filed 01/28/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

GULF RESTORATION NETWORK, et al. )
                                 )                     Civil Action No.: 18-cv-1632
      Plaintiffs,                )
                  v.             )                     Judge: Mary Ann Vial Lemmon
                                 )
U.S. ENVIRONMENTAL               )                     Magistrate Judge: Michael North
PROTECTION AGENCY, et al.,       )
                                 )
      Defendants.                )



       REPLY IN SUPPORT OF MOTION TO STAY DEFENDANTS’ RESPONSE TO
            PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
     IN LIGHT OF DEFENDANTS’ MOTION FOR VOLUNTARY REMAND AND THE
       LAPSE OF APPROPRIATIONS AND REQUEST FOR EXPEDITED DECISION


          Defendants U.S. Environmental Protection Agency (“EPA”) et al. dispute many of the

statements in Plaintiffs’ response to EPA’s motion for stay (ECF No. 51); however, in the

interests of allowing the Court to make a prompt decision, EPA will not address those disputes

here.1 For present purposes, the key point is that, to conserve the resources of the Parties and the

Court, the Court should resolve Defendants’ pending motion for voluntary remand without

vacatur before further briefing occurs on Plaintiffs’ motion for summary judgment. This remains

true regardless of the fact that appropriations have been restored at this time. In light of the time

lost due to the lapse in appropriations, however, if the Court does not stay this matter, an

extension of the current February 5, 2019 due date for Defendants’ response to Plaintiffs’ motion

for summary judgment remains warranted. Defendant agency personnel and their counsel were

not able to work on Defendants’ Response to Plaintiffs’ motion during the lapse of



1
    EPA reserves the right to do so in any further proceedings.
                                                   1
     Case 2:18-cv-01632-MVL-MBN Document 53-1 Filed 01/28/19 Page 2 of 2



appropriations, and accordingly, a stay of their response until 30 days after restoration of

appropriations (i.e., February 27, 2019) remains appropriate.

Dated: January 28, 2019                               Respectfully submitted,


                                                      PETER G. STRASSER
                                                      UNITED STATES ATTORNEY
                                                      650 Poydras Street, Suite 1600
                                                      New Orleans, Louisiana 70130
                                                      Telephone: (504) 680-3155
                                                      Fax: (504) 680-3174

                                                      /s/ Clifford E. Stevens, Jr.
                                                      MEGHAN E. GREENFIELD
                                                      Trial Attorney
                                                      Environmental Defense Section
                                                      CLIFFORD E. STEVENS, JR.
                                                      Trial Attorney
                                                      Wildlife & Marine Resources Section
                                                      Environment & Natural Resources Division
                                                      U.S. Department of Justice
                                                      P.O. Box 7611
                                                      Washington, D.C. 20004-7611
                                                      Tel: (202) 514-2795
                                                      Fax: (202) 514-8865
                                                      Meghan.Greenfield@usdoj.gov
                                                      Clifford.Stevens@usdoj.gov




                                                 2
